Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 3/4/2022 with a priority date of 11/19/2019.
Claims 5-24 are currently pending and have been examined.
Claims 1-4 are cancelled and claims 5-24 are added.
Claims 5-24 overcome the art of record.
Claims 5-24 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 5-15 is an apparatus and claims 16-24 is a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 5-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A: 
Prong 1:. The claims recite the abstract concepts: identifying access to a plurality of users of a network to an information source, acquiring initial values of inter-source affinity levels of a predefined set of predefined affinity measures, including a usage-based affinity measure, for each pair of source of a set of information sources. Initializing a respective array of affinity-measure merits corresponding to affinity-measure band and continually performing the following steps: Detecting access of a user of an information dissemination network to a current source of information, which observing in any manner that a user is accessing information through any source. Recommending to the user a complementing source of information based on affinity merits corresponding to specific affinity levels of the current source to a set of sources of information, which is recommending a different source of information based on similarity or relevancy to the first piece of information. Detecting access transition of the user to a new source of information, which is observing the user accessed the second piece of information. 
For each affinity measure, identify an affinity-measure band corresponding to a respective affinity level of the current information source to the new information source and for each usage-based affinity measure, update the respective inter-source affinity level of the current information source to the new information source, which is gathering data and incrementing a value indicating whether user accessed the second source of information and updating values or scores based on the gathered data. Dependent claims offer clusters of users based on characteristics and communities based on interests, a moving window of recent transitions, specific types of affinity measures, initializing levels, ratio of the count of transitions, formulating an interpolating function, weighed random selection using the measures and identifying candidate information.
The limitation falls within “Certain Methods Of Organizing Human Activity” such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and as well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such as generating determining the similarity or compatibility of pairs of information based on a user accessing data. These concepts are also Mathematical Concepts including mathematical relationships, mathematical formulas or equations and mathematical calculations.
Prong 2: This judicial exception is not integrated into a practical application because the additional elements in claims are at best that the steps are executing on a processor, and possibly the use of computer, databases and networks for collecting, organizing and storing user activity. The computerized elements are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of processing and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). Further, merely detecting and/or sensing does limit the claims to a specific technology or even a technical environment, and fails provide meaningful limitations or even a link to technology.
Simply put, an ordered combination of limitations that gather data then narrowly define a specific way of analyzing data via a generic processor to arrive at a recommendations and publish content does not amount to a practical applications. Further, detecting access is data gathering and updating is data outputting over a network, which have no effect on technology and do no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. The ordered combination is a series of abstract concepts that amount to general linking of judicial exception. Like OIP, the steps receive data (advertiser data, user acceptance), gather statistic on responses (make determinations about the data) and output a result (publish advertising). See, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The ordered combination offers mere instructions to apply an exception using a generic computer component along with data gathering and outputting a result, which does not provide an inventive concept beyond the abstract concepts set forth in Prong 1.

Reasons for Overcoming the Art of Record. 
The claims recite inter-source affinity levels, a set of affinity measures and an array of affinity-measure merits corresponding to affinity-measure bands. The specification provides the following examples of inter-source affinity, affinity merits and associated scores, levels and measures between pairs of content: (dependent claims recite similar measures).
Inter-article similarity level: The similarity level of two articles (information sources) is a measure of resemblance between the contents of the two articles or complementariness of the two articles where the two articles are of the same topic. 
Inter-article gravitation score: The term refers to a count of incidences of successive articles accessed by a same user regardless of the characteristics of the user, which is based on usage data. 
Inter-article attraction score: The term refers to a count of transitions (incidences of successive articles accessed by a same user) for a specific cluster of users, which is based on usage data. 
Inter-article interest measure: The term refers to a count of transitions (incidences of successive articles accessed by a same user) for users of a same community, which is based on usage data.
Steps a-e, detect access to a current information source, recommend a complementing information source based on affinity merits relative to the current information source, detect a transition to a new information source, which could be the complementing information source or a different information source, identify the affinity-measure band corresponding to the affinity level of the current information source to the new information source, update a respective affinity- measure merit in said respective array and for each said usage-based affinity measure, update said respective inter- source affinity level of the current information source to the new information source to account for said access transition.
The art of record did not disclose a reasonable combination of references that disclose continually performing steps (a) to (e) using a respective array of affinity-measure merits corresponding to affinity-measure bands. In view of the specification the array includes establishing a normalized scale then dividing the scale in to bands representing increasing levels of affinity for each affinity measure between the current information source and the recommended information source. The results of this process is illustrated in Figure 28 were the claims require at least two of the merits, as opposed to four shown in the figure.
In view of Figure 28 the process is evaluating different affinity merits based on a user transitioning form an original content source to a recommended source or another source. Figure 28 shows that generally more users transition to the recommended content (i.e. compliance ratio) when there is higher affinity levels between the current and recommended, but each merit shows a different trend. For example, the similarity merit increases from band 3 to band 4, but the gravitation merit decrease. In contrast, Figure 24 shows the compliance ratio is independent of the similarity measure. Claim 14 provides one use, where the affinity merits are weighted and a composite affinity merit is used to recommend content. For example, if the similarity merit and compliance ratio are completely independent then the weight for the similarity measure would be zero. The specification describing selecting subsequent recommended content from a band based on aggregate infinity.
The art of record provides references that disclose determining affinity or similarity between pairs of content based on multiple measures and references that discloses measures that are at least similar to those described in the applicant’s specification then using a weighted aggregate values to select content then updating a model based on the user reaction to the aggregated content. The art of record did not disclose a combination of references that could reasonably mapped to an initial set of affinity measures and continually performing steps (a) to (e) using a respective array of affinity-measure merits corresponding to affinity-measure bands.

Art of Record
Dong et al. U.S. 2016/0012485: discloses pairing advertisements and webpages and measuring the affinity by display both and adjusting a model based on action performed by the user. Dong discloses that any model can be used to measure and predict the feature based relevance. Dong does not provide how to set up the model. See Non-Final OA dated 10/4/2021.
Henkin et al. U.S. 2010/0138452: discloses an interpolated back-off estimate and an example of the function being used score pairs of content based on CTR. See Non-Final OA dated 10/4/2021.
Li et al. U.S. 2011/0196733: discloses arranging measures of a set of measure in to level of granularity, grouping CTR rates in respective granularity levels, a CTR ratio. Li disclose pairing webpages and advertising using vectors, but the disclosure can not reasonably mapped to the claimed steps. See Non-Final OA dated 10/4/2021.
Lowe et al. U.S. 2015/0356447: discloses measuring the affinity between a user and content, as well as an array of pairs that is used to specify frequency distribution.  
Yan et al. U.S. 2020/0065422: discloses the use of graphs with nodes representing content or users and edges that represent types of connections. Yan is cited to disclose the well known use of these graphs to measure affinity relationships.  
Ning et al. U.S. 2015/0039620: discloses grouping content items into groups based on whether users access the content items close together in time and whether the content items appear together in search results and are both selected by the users, the groupings representing a relatedness between pairs of the content items, determining probabilities that the users transition between the groups when viewing the content items, assigning, for a user of the users, a score to each group in a subset of the groups, wherein the scores represents preferences of the user for viewing the content items of the subset, selecting, for the user, a group in the subset based on the assigned scores and the probabilities, and providing a content item from the selected group to include in a playlist generated for the user. Ning reads on how the applicant process could be used to select content but the specific arrangement of parts used to arrive at the scores. 
Walker et al. U.S. 2020/0311110: discloses in determining which candidate notifications to present to a particular entity, multiple similarity measures are generated, each based on a final embedding of the particular entity and a latent representation of an entity that is associated with activity that triggered a candidate notification. Walker discloses using a graph with nodes and edges.
Kocks et al. U.S. 2013/0343598: discloses a plurality of types of similarity be used to measure the similarity between video clips, but not evaluating similarity measure based on a user transitioning to a recommended video.
Fan et al. U.S. 2020/0364216: discloses updating the current values of the first set of parameters at least based on the at least one similarity measure so as to obtain updated values of the first set of parameters, as well as updating magnitude of the first set of parameters based on the first similarity measure and the second similarity measure. 
Lind et al. U.S. 2016/0092559: discloses another examples of recommending content based different measure of affinity between content items. The specification discloses music recommendations were the similarity is based on different criteria, such as ranking by users, crowd opinion, a seed artist, genre and musicological similarities.
Weare et al. U.S. 2011/0087665: discloses projection a vector for a media asset that identifies the similar media assets, such as a projection vector for a music track is generated based on a weighted similarity measure between the music track and each of the similar music tracks.


Response to Arguments
Applicant’s arguments regarding the art of record are moot for the reasons set forth above.
Regarding 35 USC 101: The applicant arguments are not persuasive. At best the claims are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The computerized devices are recited at a high level of granularity and must be interpreted broadly as merely performing the generic functions of receiving, processing and transmitting data to implement the abstract concepts. The computerized devices automate the steps that measure the affinity between pairs of information sources based on gathered data about user’s transitioning to information sources. Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to an abstract idea on generic computers. At best the claimed computerized devices perform the functions of receiving data, processing data, and transmitting data, which does not amount to significantly more. See, sending messages over a network in OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015). 
Examiner respectfully suggests the applicant consider BSG Tech v. BuySeasons at pages 15-18, in which the court explains the holding in Berkheimer and that the analysis under Prong 2 and Step 2B does not consider the elements describing the abstract ideas that are set forth above in Step 2A. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. The court’s precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not amount to a practical application or add “significantly more” to it. See, BSG Tech v. BuySeasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688